Citation Nr: 1020698	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  04-15 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased initial evaluation for 
posttraumatic stress disorder (PTSD), evaluated as 30 percent 
disabling prior to March 9, 2006 and as 50 percent disabling 
thereafter.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1966 to 
October 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In an August 2002 rating decision, the RO granted 
service connection for PTSD, and assigned a noncompensable 
evaluation for it, effective December 20, 2001.  In addition, 
the RO denied service connection for a low back disability.  
The Veteran disagreed with the denial of service connection 
and with the evaluation assigned to PTSD.  Based on the 
receipt of additional evidence, the RO, by rating decision 
dated in February 2004, assigned a 30 percent evaluation for 
PTSD, effective December 20, 2001.  In a June 2006 
determination, the Board concluded that a 50 percent 
evaluation was warranted for PTSD, effective March 9, 2006.  
The Board also denied service connection for a low back 
disability and a rating in excess of 30 percent for PTSD, 
prior to March 9, 2006.

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court) which, by 
Order dated June 25, 2007, granted a Joint Motion for Remand 
(Joint Motion).  

In July 2008, the Board remanded the issue of entitlement to 
higher initial ratings for PTSD and entitlement to service 
connection for low back disability for further evidentiary 
development.  On remand, service connection for a low back 
disability was granted, representing a full grant of benefits 
on appeal.  With regard to the initial rating claim, the 
requested development was completed and the case has now been 
returned to the Board for further appellate action.

In January 2010, the Board granted the motion of the 
Veteran's attorney requesting an extension of time to submit 
evidence and argument.  The time limit was extended to April 
26, 2010.  The Veteran's attorney submitted additional 
evidence with a waiver of initial RO consideration.  See 
38 C.F.R. § 20.1304 (2009).


The issue of entitlement to a total disability rating based 
on individual unemployability as a result of his service 
connected disabilities (TDIU) has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  Prior to March 1, 2003, the Veteran's PTSD resulted in 
some impairment in social functioning and generally mild 
symptoms; occupational and social impairment with reduced 
reliability and productivity is not shown. 

2.  From March 1, 2003 to March 12, 2009, the Veteran's PTSD 
resulted in some social isolation and moderate to severe 
symptoms; occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood is not shown. 

3.  From March 12, 2009, the Veteran's PTSD has resulted in 
some social isolation and severe symptoms; total occupational 
and social impairment is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD, prior to March 1, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).

2.  The criteria for a disability rating of 50 percent for 
PTSD have been more nearly approximated from March 1, 2003 
through March 11, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).



3.  The criteria for a disability rating of 70 percent for 
PTSD have been more nearly approximated from March 12, 2009.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
38 C.F.R. § 3.159(b) (2009).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

The Veteran was provided VCAA notice in March 2002, November 
2003, October 2008, and June 2009 letters.  These letters 
advised the Veteran of what information and evidence was 
needed to substantiate the underlying claim for service 
connection and what information and evidence is needed in the 
claim for a higher rating, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  The October 
2008 and June 2009 letters also advised the Veteran of the 
necessity of providing medical or lay evidence demonstrating 
the level of disability and the effect that the disability 
has on his employment.  The October 2008 letter further 
advised the Veteran of how effective dates are assigned, and 
the type of evidence which impacts those determinations.  The 
claim was last readjudicated in October 2009.

Moreover, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for PTSD.  
In Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that in cases in which service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2009).  Thus, 
because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 
21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, service personnel 
records, VA treatment records and examination reports, 
private treatment records, and a buddy statement.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.


The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to higher initial 
disability ratings for PTSD.  Such disability has been rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 30 percent 
disabling for the period prior to March 9, 2006 and as 
50 percent disabling thereafter.

Under Diagnostic Code 9411, which is governed by a General 
Rating Formula for Mental Disorders, a 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and/or mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).



A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and/or inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and/or memory loss for names of close relatives, own 
occupation, or own name.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2009).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)).  A GAF score of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score of 21 to 30 indicates 
that behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A GAF Score of 11 to 20 indicates 
that there is some danger of hurting oneself or others (e.g., 
suicide attempts without clear expectation of death; 
frequently violent; manic excitement), or an occasional 
failure to maintain minimal personal hygiene, or gross 
impairment in communication.  While the Rating Schedule does 
indicate that the rating agency must be familiar with the 
DSM-IV, it does not assign disability percentages based 
solely on GAF scores.  See 38 C.F.R. § 4.130 (2009).

Turning to the evidence, in a September 2001 memorandum a 
social worker diagnosed chronic PTSD with depressive cycles 
and assigned a GAF score of 52.  The social worker noted that 
he had held interviews with the Veteran over the past 12 
months.  The Veteran reported social isolation, flashbacks, 
and being disturbed by explosions (car backfire, fireworks, 
etc.).  No mental status examination was provided by the 
social worker.  It was noted that the Veteran had recently 
retired due to a re-injury of his back.  

In a January 2002 statement, a man who served with the 
Veteran relayed some of the problems they had had during 
service, such as being shot at and having mortars dropped 
near them.



VA treatment records from December 2001 to January 2004 
indicate that the Veteran was diagnosed with anxiety 
disorder; GAF scores of 50 and 60 were assigned during this 
time period.  In January 2002 he denied suicidal plan but did 
report anxiety, depression and panic attacks.  In February 
2002 he admitted to suicidal ideation but denied any plan.  
He exhibited no abnormal behavior and had an appropriate 
affect with an anxious mood.  His thought process was 
coherent and goal driven and his thought content appropriate.  
He did not have hallucinations or delusions.  He did have 
sleep disturbance and flashbacks.  Similar findings were 
noted in May 2002, and the Veteran reported that he was not 
suicidal.  

The Veteran was afforded a VA examination in April 2002.  It 
was noted that the Veteran began outpatient treatment at the 
VA Medical Center in January 2002.  At the examination, the 
Veteran reported that for about 10 years after his return 
from Vietnam he had frequent nightmares, exaggerated startle 
reaction, disorienting flashbacks, hypervigilance and 
occasional paranoia.  He tried to cope with high levels of 
tension and anxiety by working as many hours as he could.  
The symptoms began to subside over time, but after his 
retirement in 1996 he began to ruminate about Vietnam.  
Thereafter he described relative social isolation (rarely 
going out socially), as well as middle insomnia, panic 
reactions upon awakening, and a generally negative attitude 
toward his life.  He denied disorienting flashbacks but 
indicated that he occasionally had intense, intrusive, 
distressing memories from service.  The Veteran reported that 
medication relieved some of his anxiety and made going to 
sleep easier.  He reported being married for 32 years and 
having two adult sons living at home.  He reported that work 
had helped him avoid thoughts and anxiety associated with his 
military service.  

Mental status examination revealed the Veteran to be neatly 
dressed and appropriately groomed, alert, and oriented.  His 
speech was spontaneous, relevant, and at a normal rate and 
rhythm.  His thinking was logical, goal oriented and without 
any evidence of formal thought disorder.  He denied 
hallucinations and delusions.  His mood was dysphoric with 
constricted but mood-congruent affect.  He described panic 
reactions upon waking but no panic attacks during the day.  
He admitted to passive suicidal ideation but no intent or 
plan; he denied homicidal ideation.  He described sleep 
disturbance and a normal appetite.  Long and short term 
recall was grossly intact; attention and concentration were 
adequate.  The examiner diagnosed chronic PTSD with partial 
remission of symptoms and assigned a GAF score of 61, which 
he noted represented mild symptoms (insomnia, intrusive 
thoughts and memories of combat experiences, depressed mood, 
exaggerated startle reaction) and some impairment of social 
functioning (Veteran was relatively socially isolated and had 
few outside interests).  The examiner noted a GAF score of 59 
to 65 in the past year.  

The Veteran was seen by a private psychiatrist on March 1, 
2003.  The Veteran reported that he gets upset being around a 
crowd, did not get much sleep, and had nightmares.  He stated 
that since he has been out of the service he drives on the 
expressway and is "always looking for someone who is going 
to shoot at me."  He had gone off the road because of his 
fears on a few occasions.  Recently, he had had a vision of a 
propane truck hitting him and he almost pulled off the road 
again.  He stated that also happened to him soon after 
leaving service where he ducked because he thought shrapnel 
was coming at him on the expressway and then he placed his 
car on the shoulder while the anxiety ran through him.  The 
psychiatrist diagnosed PTSD and assigned a GAF score of 50.  

The Veteran was seen by a private psychologist in December 
2003.  The psychologist noted that the Veteran had been 
involved in individual therapy at the agency since June 2001.  
The Veteran reported recurrent, intrusive and distressing 
recollections of his combat experience.  Ten years previously 
he had entertained suicidal ideations.  He experienced 
physiological distress resulting from indicators such as 
songs, firecrackers, and war movies.  The Veteran also 
displayed irritability and anger that evidenced itself in his 
familial relations and which then leads to conflict.  He had 
flashbacks and hypervigilance.  According to the 
psychologist, the Veteran had a restricted range of affect.  
PTSD was diagnosed and a GAF score of 45 assigned.  

In March 2006, the Veteran was seen by the director of the 
PTSD unit at a VA Medical Center.  The Veteran noted a 
history similar to that reported to the VA examiner in April 
2002.  Presently, he was experiencing frequent middle 
insomnia, panic reactions upon wakening, and a generally 
negative attitude towards his life.  He also described 
relative social isolation.  He denied disorienting flashbacks 
but did indicate occasional intense, intrusive, and 
distressing memories of service.  On mental status 
examination, the Veteran was fully oriented.  He reported a 
full range of PTSD symptoms and paranoid ideas (delusional 
mood).  He was verbally overproductive and circumstantial and 
tangential.  He felt depressed and helpless with unpleasant 
ruminations and self-loathing.  There were no suicidal or 
homicidal ideas.  Insight and judgment were adequate.  The 
psychiatrist diagnosed chronic PTSD and major depressive 
disorder with psychotic thought process, and assigned a GAF 
score of 50.  He noted that the Veteran suffered from severe 
PTSD.

VA treatment records from April 2004 to July 2008 show GAF 
scores ranging from 50 to 65.  Psychiatry notes frequently 
reflected GAF scores of 50, while pharmacology notes (written 
by a psychiatrist) frequently reflected GAF scores of 65.  
The Veteran routinely denied suicidal ideation.  He continued 
to report flashbacks, nightmares, hypervigilance, occasional 
panic, sleep problems, waking panic, and anger.  The Veteran 
was verbally overproductive, circumstantial and tangential in 
January 2006.  His affect was described as blunt and 
constricted in March and May 2006, respectively.  In October 
2006 he was fully oriented and reported no psychotic 
symptoms.  He did exhibit circumstantiality with a 
constricted affect and anxious, depressed and mildly agitated 
mood.  At that time, he reported marked to moderate PTSD 
symptoms.  Treatment notes from March 2007 to June 2008 
routinely noted the Veteran to be verbally underproductive 
with a constricted affect.  During this time his mood was 
again reported as anxious, depressed and mildly agitated.  He 
denied suicidal and homicidal ideas, plan or intent.  Insight 
and judgment were adequate.  

The Veteran was afforded a VA examination in November 2008.  
According to the examiner, the Veteran did not attribute his 
unemployment to psychiatric symptoms but said, instead, that 
he believed that he developed significant PTSD symptoms and 
associated depression as a result of not being able to 
distract himself by working.  He had not been employed in the 
last 12 months due to physical disability; not because of 
psychiatric symptoms.  The Veteran continued to live with his 
wife in a relationship he described as stable with its share 
of conflicts and "ups and downs."  The relationship was 
distant according to the Veteran.  He recently took a 
vacation to visit a friend, although he regretted this 
because he did not get along with the friend he was visiting.  
The Veteran reported frequent thoughts about Vietnam.  He was 
easily angered and tried to stay away from other people to 
avoid conflict.  He described himself as relatively socially 
withdrawn and without any close friend.  

Mental status examination revealed the Veteran to be a 
casually dressed, appropriately groomed, alert man oriented 
in all spheres.  Behavior was appropriate.  His mood was 
irritable and depressed and his affect was mood congruent but 
constricted.  He reported passive suicidal ideation without 
intent or plan.  Speech and thought process were unimpaired 
and the Veteran spoke at a normal rate and rhythm with normal 
intonation.  His thinking was generally logical and goal 
directed without evidence of formal thought disorder.  He did 
not report hallucinations or delusions.  Long and short term 
recall was grossly intact; attention and concentration were 
adequate.  He reported adequate maintenance of personal 
hygiene and competent management of activities of daily 
living.  He did not report panic attacks, phobias, obsessive 
thought, or rituals that interfered with functioning.  He did 
report disturbed sleep patterns.  Judgment and insight were 
present.  He had depression as a progression of PTSD.  The 
examiner felt that the Veteran reported moderate symptoms 
recurring daily.  

Regarding effects of PTSD on occupational and social 
functioning, the examiner opined that there is occasional 
decrease in work efficiency or there were intermittent 
periods of inability to perform occupational tasks due to 
signs and symptoms, but generally satisfactory functioning.  
According to the examiner, the Veteran's lack of motivation 
and avoidance would likely make occupational tasks somewhat 
problematic.  The examiner diagnosed chronic PTSD.  The GAF 
score assigned was 55 and it was noted that this reflected 
irritability, re-experiencing symptoms, social withdrawal and 
depressed mood.  Over the last year, the GAF would have been 
52 to 58.  




A March 12, 2009 VA treatment record reflects that the 
Veteran continued to have nightmares, disorienting 
flashbacks, intrusive memories, guilt, emotional numbness and 
isolation.  He slept poorly and became easily startled.  On 
examination, the Veteran was detached and defensive.  His 
grooming and hygiene were normal.  His recent and remote 
memory was abnormal, although his retention and recall were 
normal.  Speech was circumstantial and pressured.  Thought 
content was noted as perseveration and paranoia/distrust.  
His mood was anxious, irritable/angry, and sad/depressed.  
There was no suicidal, homicidal or violent ideation, nor 
were there any hallucinations.  The Veteran had a normal 
appetite and middle insomnia.  There was anhedonia.  He had 
fair judgment, insight, and impulse control.  

The psychiatrist noted that symptoms of PTSD and co-morbid 
conditions had a negative effect on the Veteran's daily life, 
his mood, attention and concentration, self-esteem, energy 
level, motivation, interpersonal interactions, world-view and 
outlook of the future.  It was noted that the Veteran becomes 
tense and is unable to relax between attacks of anxiety; 
exhibited impaired judgment (manifests irritability and 
attacks of rage and occasional fantasy of physical violence); 
had fluctuating motivation and mood; suffered from difficulty 
in establishing and maintaining effective work and social 
relationships; had no intimate friends; had compromised work 
productivity as he has inability to interact with the public 
and with supervisors; became hypervigilant in new situations 
and remained aloof and avoidant to feel safe; and became 
frustrated easily.  The psychiatrist's assessment was that 
the Veteran exhibited incapacity to deal with many aspects of 
life as a direct consequence of PTSD.  The Veteran continued 
to exhibit a high level of PTSD and depressive 
symptomatology.  Regarding employability, the Veteran 
continued to exhibit irritability, intolerance of human 
contact, anxiety, episodes of rage, impaired attention and 
concentration and distrust.  The psychiatrist opined that 
these symptoms would interfere with the Veteran's ability to 
function in any work or work-like setting.  The Veteran's 
current impairments due to PTSD were noted as severe, global 
and markedly restricting.  

The Veteran's attorney also submitted a February 2010 letter 
from a private physician.  The physician noted the Veteran's 
history and indicated that his interview with the Veteran was 
consistent with the medical record.  Specifically, the 
physician noted that the Veteran had recurrent and intrusive 
distressing recollections of the event, distressing dreams, 
feelings as if he were still in Vietnam, hyperarousal, and 
intense psychological and physiological reactivity.  The 
Veteran continued to engage in avoidance.  Mental status 
evaluation reflected a remarkably depressed mood with 
restricted affect, decreased speech, and thoughts of passive 
suicidal ideation.  The Veteran was able to describe feelings 
of paranoia, fear, and the inability to differentiate him 
from the period of time when he served on active duty in 
Vietnam.  In the physician's opinion, the Veteran displayed 
significant functional impairments that have been progressive 
since 1996.  The physician indicated that the Veteran had 
complete social isolation and incapacity to function over the 
last 15 years.  The physician diagnosed chronic PTSD with 
delayed onset, as well as recurrent major depression in 
partial remission.  He assigned a current GAF score of 35 and 
noted that since 1996 the GAF score would be 35 to 40.      

Initially, the Board recognizes that the private physician, 
Dr. M.C., indicated that after a review of the Veteran's 
medical records, his GAF score had been 35 to 40 since 1996.  
The Board notes that this physician was not a treatment 
provider, but was requested to review the record and 
interview the Veteran.  However, the Board assigns greater 
weight to the findings and GAF scores assigned by the actual 
treatment providers and VA examiners rather than Dr. C's 
interpretation of their reports rendered years later.  In 
this regard, the treating professionals and the VA examiners 
examined the Veteran contemporaneous to their reports, and 
had the benefit of assessing the Veteran personally at that 
time.  Dr. C's opinion as to appropriate GAF scores for a 
period when he had not examined or treated the Veteran is 
simply less probative than the GAF scores assigned by those 
clinicians who actually examined the Veteran at the time of 
the visit.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's PTSD more nearly approximates 
a 50 percent evaluation from March 1, 2003 through March 11, 
2009, and a 70 percent rating from March 12, 2009.  The 
competent medical evidence of record demonstrates that 
starting March 1, 2003 the Veteran's symptoms of PTSD 
resulted in occupational and social impairment with reduced 
reliability and productivity.  Starting March 12, 2009, the 
Veteran's symptoms of PTSD resulted in occupational and 
social impairment with deficiencies in most areas.  Higher 
ratings than those assigned above are not warranted.

The competent medical evidence of record demonstrates that 
prior to March 1, 2003, the Veteran's PTSD did not result in 
occupational and social impairment with reduced reliability 
and productivity, nor have the following symptoms been 
manifested at any time:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; and impaired abstract 
thinking.  Id.  In fact, during this period, his affect was 
described as appropriate and mood congruent and his speech 
was described as spontaneous, relevant, and at a normal rate 
and rhythm.  The Veteran has denied hallucinations and 
delusions and it has been noted that such were not present on 
examination.  His thought process has been described as 
coherent and goal driven and his thought content as 
appropriate.  It has also been noted that thinking was 
logical, goal oriented and without any evidence of formal 
thought disorder, and that long and short term recall was 
grossly intact.  The Veteran reported having panic attacks in 
2001, although in 2002 he stated that he had panic upon 
awakening but no panic attacks during the day.  The evidence 
does not support a finding of panic attacks occurring more 
than once a week.  

The Board recognizes that the Veteran had occasional suicidal 
ideation.  Likewise, the Veteran reportedly had depressive 
cycles and anxiety, and he arguably had some difficulty in 
establishing and maintaining effective work and social 
relationships.  The Veteran does not need to exhibit every 
symptom described in the rating criteria to warrant a higher 
rating; however, in this case, the symptomatology and level 
of impairment described more nearly approximates the criteria 
for a 30 percent rating.  During this period, the Veteran was 
married and had 2 adult children living with him.  After a 
review of the available evidence, and interview, a VA 
examiner opined that the Veteran had mild PTSD symptoms and 
that he had some impairment of social functioning.  Overall, 
the evidence does not indicate occupational and social 
impairment with reduced reliability and productivity.

The GAF scores assigned during this period seem to reflect 
moderate symptoms and/or moderate difficulty in social, 
occupational, or school functioning, as the scores are either 
in the moderate range or on the cusp of the moderate range.  
Moderate symptoms and impairment are consistent with the 30 
percent rating assigned.  The Board recognizes that in May 
2002 a GAF score of 50 was assigned.  This score is at the 
cusp between moderate and serious symptoms and/or impairment.  
While serious symptoms and/or impairment may be indicative of 
a rating in excess of 30 percent, here, the overall 
disability picture as reflected by a review of all of the GAF 
scores assigned during this period, as well as the specific 
findings made regarding symptomatology and functioning more 
nearly approximates the criteria for a 30 percent rating than 
a 50 percent rating.  The Board finds it important that the 
VA examiner in April 2002 described why a GAF score of 61 was 
appropriate and noted that the Veteran's symptoms were mild.  

The competent medical evidence of record demonstrates that 
from March 1, 2003 through March 11, 2009, the Veteran's PTSD 
has not resulted in occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, nor have the 
following symptoms been manifested at any time:  obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; and inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  In fact, at the VA examination 
in 2008 it was noted that he did not report obsessive 
thoughts or rituals that interfered with functioning.  While 
the Veteran reports having anger, he also stated that he 
tried to stay away from other people to avoid conflict.  This 
is evidence against a finding that he has an impaired impulse 
control.  While the Veteran reports having panic on 
awakening, such cannot be described as near-continuous panic.  
Likewise, while he certainly has depression, the evidence 
does not show that depression or panic has affected his 
ability to function independently, appropriately, and 
effectively.  

During this period, the Veteran has been described as fully 
oriented, casually dressed and appropriately groomed.  The 
Veteran's marriage continued through this period and he 
reported visiting a friend on vacation.  He noted that he did 
not get along with the friend on vacation; however, this 
evidence still indicates that the Veteran does not have an 
inability to establish and maintain effective relationships, 
as opposed to difficulty in these tasks.  

The Veteran's speech has been described as underproductive, 
overproductive, circumstantial, and tangential, but also as 
unimpaired with normal rate and rhythm with normal 
intonation.  Circumstantial, circumlocutory and stereotyped 
speech is specifically contemplated in a 50 percent rating.  
Intermittently illogical, obscure, or irrelevant speech is 
not shown.  

The Veteran has reported leaving the freeway on at least one 
occasion during this period because of fears, such as fearing 
that someone is going to shoot him or a propane truck is 
going to hit him; although, the Veteran has denied 
hallucinations, delusions, and psychotic symptoms.  The 
Veteran has also reported occasional suicidal ideation, 
although he has frequently denied any suicidal ideation.  The 
evidence does suggest that the Veteran has some difficulty in 
adapting to stressful circumstances.  While these reports can 
be indicative of a 70 percent rating, in this case the 
overall disability picture-when considering the Veteran's 
paranoia, occasional suicidal ideation, difficulty adapting 
to stressful circumstances, and all of his other 
symptomatology during this period-is more appropriately 
described as occupational and social impairment with reduced 
reliability and productivity than as occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  
Importantly, in 2008, , a VA examiner opined that there is 
occasional decrease in work efficiency or there are 
intermittent periods of inability to perform occupational 
tasks due to signs and symptoms, but he was generally 
functioning satisfactorily.  Moreover, the GAF scores 
assigned during this period reflect moderate to severe 
symptoms and/or functioning (some scores even reflect mild 
symptoms and/or functioning), which is consistent with the 50 
percent rating assigned.  Further, none of the treatment 
records or examination reports reflect that the clinicians 
believed any suicidal ideation reported impacted his 
functioning.  

The competent medical evidence of record demonstrates that 
since March 12, 2009 the Veteran's PTSD has not resulted in 
total occupational and social impairment, nor have the 
following symptoms been manifested at any time:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  

The Board recognizes that a VA psychiatrist noted that the 
Veteran had difficulty in establishing and maintaining 
effective work and social relationships, that he had no 
intimate friends and that he had compromised work 
productivity.  The psychiatrist's assessment was that the 
Veteran exhibited incapacity to deal with many aspects of 
life as a direct consequence of PTSD.  The psychiatrist 
opined that the Veteran's symptoms would interfere with the 
Veteran's ability to function in any work or work-like 
setting.  The Veteran's current impairments due to PTSD were 
noted as severe, global and markedly restricting.  Also, in 
the opinion of the private physician, the Veteran displayed 
significant functional impairments that have been progressive 
since 1996.  The physician indicated that the Veteran had 
complete social isolation and incapacity to function over the 
last 15 years.  Even considering these reports, total 
occupational and social impairment is not shown.

The Veteran has been married for many years and has in the 
past reported having at least one friend.  There is no 
indication that these relationships have ceased.  These 
relationships are evidence against a finding of total social 
impairment.  

The Veteran did have circumstantial and pressured speech 
during this period; however, he was able to successfully 
participate in two interviews.  He had fair insight, judgment 
and impulse control at his VA interview.  This is evidence 
against a finding of gross impairment in thought process or 
communication.  Reports from the interviews do not indicate 
any disorientation to time or place, gross memory impairment, 
or grossly inappropriate behavior.  While abnormal recent and 
remote memory was noted at in a March 2009 VA treatment 
record, recent memory was noted as abnormal because he was 
forgetful; it was also noted that he recalled trauma in 
detail.  Retention and recall were normal.  Memory loss to 
the degree contemplated in a 100 percent rating is not shown.  
At his VA appointment, the Veteran did not have suicidal, 
homicidal or violent ideation, nor did he have 
hallucinations.  The private physician noted only thoughts of 
passive suicidal ideation.  Thus, the Veteran is not in 
persistent danger of hurting himself or others, nor do the 
GAF scores, all of which are significantly greater than 20, 
reflect such.  See DSM-IV.  Persistent delusions and 
hallucinations are not shown or claimed.  The Veteran's 
grooming and hygiene have been described as normal.  

The Board is aware that the symptoms listed under the 100 
percent evaluation are examples of the type and degree of 
symptoms for that evaluation and that the Veteran need not 
demonstrate those exact symptoms to warrant a 100 percent 
evaluation.  The symptoms listed under the 100 percent 
evaluation contemplate a person who is not in touch with 
reality and cannot remember his own family's names.  The 
Veteran's symptoms shown since May 12, 2009 are not 
comparable in severity to the symptoms contemplated for the 
100 percent evaluation for the reasons described above.  
Simply put, the evidence does not show total occupational and 
social impairment.

The only GAF score assigned during this period, 35, indicates 
some impairment in reality testing or communication or major 
impairment in several areas.  Such a score is not 
inconsistent with the 70 percent rating assigned.  For 
example, the criterion for a 70 percent rating is 
occupational and social impairment with deficiencies in most 
areas.  Also, speech that is intermittently illogical, 
obscure, or irrelevant is listed as one of the demonstrative 
symptoms of a 70 percent rating and as the example of some 
impairment in reality testing or communication in the DSM-IV 
criteria for a GAF score ranging from 31 to 40.  Importantly, 
many of the demonstrative symptoms of a 100 percent rating 
are listed as criteria for GAF scores below 30.  Thus, the 
GAF score of 35 in this case is more indicative of a 70 
percent rating than a 100 percent rating.   

In summary, the Board concludes that the Veteran's symptoms 
of PTSD have been adequately addressed by the 30 percent 
evaluation assigned prior to March 1, 2003, the 50 percent 
from March 1, 2003 through March 11, 2009, and the 70 percent 
rating from March 12, 2009, under Diagnostic Code 9411.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

The Board has also considered whether the Veteran's PTSD 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this case there are no exceptional or 
unusual factors with regard to the Veteran's PTSD.  The 
threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluation for that service-connected disability is 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provide for consideration of greater 
disability and symptoms than currently shown by the evidence.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

The Board has applied the benefit of the doubt in assigning 
higher ratings in this case.  However, as the preponderance 
of the evidence is against ratings higher than those assigned 
by this decision, that doctrine is not applicable when 
considering even higher ratings.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

An initial rating in excess of 30 percent for PTSD, prior to 
March 1, 2003, is denied.  

A 50 percent rating for PTSD is granted from March 1, 2003 
through March 11, 2009, subject to the applicable laws and 
regulations governing the payment of monetary benefits.

A 70 percent rating for PTSD is granted from March 12, 2009, 
subject to the applicable laws and regulations governing the 
payment of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


